DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN107633204A).

Claim 1. Lin et al. disclose a method for detecting an image (read as a method for detecting occlusion of human face [0002]), comprising: 
acquiring an image (read as collecting images or video streams containing human faces [0004]) to be detected comprising a target object (read as Acquire a real-time image taken by the camera 13, the processor 12 uses a face recognition algorithm to extract a real-time face image from the real-time image [0048]) and acquiring a plurality of feature representation determination models (read as Acquire a real-time image taken by the camera device, and extract a real-time facial image from the real-time image by using a face recognition algorithm [0065]), wherein the plurality of feature representation determination models are trained for different parts of a reference object (read as input the real-time facial image into a pre-trained facial average model, and use the facial average model to identify t facial feature points from the real-time facial image [0054]) by using a reference image comprising the reference object (read as eye area and the lip area determined according to the facial feature points are both the human eye area or the human lip area [0058]) and an authenticity of the reference image (read as extract the real-time facial image [0065]); 
determining a plurality of feature representations for different parts of the target object based on the image to be detected and the plurality of feature representation determination models (read as When 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model The authenticity of the determined eye area and lip area, that is, the output result of the model may be all false or all true, or it may contain both true and false [0080]); and 
(read as feature points to identify key facial feature points in the real-time facial image, and uses the eye part class model of the face and the face lip part class model to pair features Analyze the determined eye area and lip area, and judge whether the face in the current image is occluded according to the authenticity of the eye area and lip area, and quickly detect the occlusion of the face in the real-time face image [0087]).

Claim 2. The method of claim 1, Lin et al. disclose 
wherein determining the plurality of feature representations comprises: 
determining a plurality of sets of key points associated with the different parts, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. [0080]); and 
determining the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model [0080]).

Claim 8. The method of claim 1, Lin et al. disclose 
wherein determining the authenticity of the image to be detected comprises: 
determining the authenticity of the image to be detected by applying the plurality of feature representations to an authenticity evaluation model (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model The authenticity of the determined eye area and lip area, that is, the output result of the model may be all false or all true, or it may contain both true and false [0080]. ), wherein the authenticity evaluation model and the plurality of feature representation determination models are trained together (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model [0080]), using the reference image and the authenticity of the reference image (read as input the real-time facial image into a pre-trained facial average model, and use the facial average model to identify t facial feature points from the real-time facial image [0054]).

Claim 9. Lin et al. disclose an electronic device (electronic device [0008]), comprising: 
one or more processors (read as a processor [0008]); and 
a storage device (read as memory [0008]), configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors (read as The memory includes a face occlusion detection program that is executed when the face occlusion detection program is executed by the processor [0008]), the one or more processors are caused to: 
acquire an image to be detected comprising a target object (read as Acquire a real-time image taken by the camera 13, the processor 12 uses a face recognition algorithm to extract a real-time face image from the real-time image [0048]) and acquire a plurality of feature representation determination models (read as Acquire a real-time image taken by the camera device, and extract a real-time facial image from the real-time image by using a face recognition algorithm [0065]), wherein the plurality of feature representation determination models are trained for different parts of a reference object (read as input the real-time facial image into a pre-trained facial average model, and use the facial average model to identify t facial feature points from the real-time facial image [0054]) by using a reference image comprising the reference object (read as eye area and the lip area determined according to the facial feature points are both the human eye area or the human lip area [0058]) and an authenticity of the reference image (read as extract the real-time facial image [0065]); 
determine a plurality of feature representations for different parts of the target object based on the image to be detected and the plurality of feature representation determination models (read as When 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model The authenticity of the determined eye area and lip area, that is, the output result of the model may be all false or all true, or it may contain both true and false [0080]); and 
determine an authenticity of the image to be detected based on the plurality of feature representations (read as feature points to identify key facial feature points in the real-time facial image, and uses the eye part class model of the face and the face lip part class model to pair features Analyze the determined eye area and lip area, and judge whether the face in the current image is occluded according to the authenticity of the eye area and lip area, and quickly detect the occlusion of the face in the real-time face image [0087]).

Claim 10. The electronic device of claim 9, Lin et al. disclose 
wherein the one or more processors are caused to determine the plurality of feature representations by: 
determining a plurality of sets of key points associated with the different parts, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. [0080]); and 
determining the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model [0080]).

Claim 16. The electronic device of claim 9, Lin et al. disclose 
wherein the one or more processors are caused to determine the authenticity of the image to be detected by: 
determining the authenticity of the image to be detected by applying the plurality of feature representations to an authenticity evaluation model (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model The authenticity of the determined eye area and lip area, that is, the output result of the model may be all false or all true, or it may contain both true and false [0080]. ), wherein the authenticity evaluation model and the plurality of feature representation determination models are trained together (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model [0080]), using the reference image and the authenticity of the reference image (read as input the real-time facial image into a pre-trained facial average model, and use the facial average model to identify t facial feature points from the real-time facial image [0054]).

Claim 17. Lin et al. disclose a non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor (read as The memory includes a face occlusion detection program that is executed when the face occlusion detection program is executed by the processor [0008]), the processor is configured to implement a method for detecting an image (read as a method for detecting occlusion of human face [0002]), the image comprises: 
acquiring an image to be detected comprising a target object (read as Acquire a real-time image taken by the camera 13, the processor 12 uses a face recognition algorithm to extract a real-time face image from the real-time image [0048]) and acquiring a plurality of feature representation determination models (read as Acquire a real-time image taken by the camera device, and extract a real-time facial image from the real-time image by using a face recognition algorithm [0065]), wherein the plurality of feature representation determination models are trained for different parts of a reference object (read as input the real-time facial image into a pre-trained facial average model, and use the facial average model to identify t facial feature points from the real-time facial image [0054]) by using a reference image comprising the reference object (read as eye area and the lip area determined according to the facial feature points are both the human eye area or the human lip area [0058]) and an authenticity of the reference image (read as extract the real-time facial image [0065]); 
determining a plurality of feature representations for different parts of the target object based on the image to be detected and the plurality of feature representation determination models (read as When 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model The authenticity of the determined eye area and lip area, that is, the output result of the model may be all false or all true, or it may contain both true and false [0080]); and 
determining an authenticity of the image to be detected based on the plurality of feature representations (read as feature points to identify key facial feature points in the real-time facial image, and uses the eye part class model of the face and the face lip part class model to pair features Analyze the determined eye area and lip area, and judge whether the face in the current image is occluded according to the authenticity of the eye area and lip area, and quickly detect the occlusion of the face in the real-time face image [0087]).

Claim 18. The non-transitory computer-readable storage medium of claim 17, Lin et al. disclose 
wherein determining the plurality of feature representations comprises: 
determining a plurality of sets of key points associated with the different parts, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points. [0080]); and 
determining the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models (read as The 20 lip feature points determine a lip area, and then input the determined eye area and lip area into the trained eye model of the face and the lip model of the face, and judge according to the results of the model [0080]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107633204A) in view of Hiasa (US 2020/0285901 A1).

Claim 3. The method of claim 2, Lin et al. disclose 
wherein determining the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models comprises: 
determining an area in which one set of the plurality of sets of key points are located, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points [0080]); 
Lin et al. do not explicitly disclose
generating an intermediate image based on the area; and 
determining a feature representation of a part corresponding to the one set of key points by applying the intermediate image to the feature representation determination model corresponding to the one set of key points.
However, in the related field of endeavor Hiasa discloses: his embodiment uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]… in the step S402, the generator 303c generates an intermediate blur corrected image from the input image. The information of the Wiener filter that corrects the blurs caused by the aberration and the diffraction of the optical system 302a is called out of the memory 303a and applied to the input image to generate the intermediate blur corrected image [0060]. The idea of to filter and image and create and intermediate one, is clearly disclosed by Hiasa.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Hiasa in order to provides an image processing method and the like, each of which can maintain high accuracy and a small data amount, and improve robustness against noises in a neural network (Hiasa [0005]).

Claim 7. The method of claim 1, Lin et al. disclose 
wherein acquiring the plurality of feature representation determination models (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points [0080]) comprises: 
Lin et al. do not explicitly disclose
generating a plurality of intermediate reference images corresponding to different parts of the reference object, based on the reference image; and 
training the plurality of feature representation determination models, using the plurality of intermediate reference images and the authenticity of the reference image.
However, in the related field of endeavor Hiasa discloses: his embodiment uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]… in the step S402, the generator 303c generates an intermediate blur corrected image from the input image. The information of the Wiener filter that corrects the blurs caused by the aberration and the diffraction of the optical system 302a is called out of the memory 303a and applied to the input image to generate the intermediate blur corrected image [0060]. The idea of to filter and image and create and intermediate one, is clearly disclosed by Hiasa.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Hiasa in order to provides an image processing method and the like, each of which can maintain high accuracy and a small data amount, and improve robustness against noises in a neural network (Hiasa [0005]).

Claim 11. The electronic device of claim 10, Lin et al. disclose 
wherein the one or more processors are caused to determine the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models by: 
determining an area in which one set of the plurality of sets of key points are located, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points [0080]); 
Lin et al. do not explicitly disclose
generating an intermediate image based on the area; and 
determining a feature representation of a part corresponding to the one set of key points by applying the intermediate image to the feature representation determination model corresponding to the one set of key points.
However, in the related field of endeavor Hiasa discloses: his embodiment uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]… in the step S402, the generator 303c generates an intermediate blur corrected image from the input image. The information of the Wiener filter that corrects the blurs caused by the aberration and the diffraction of the optical system 302a is called out of the memory 303a and applied to the input image to generate the intermediate blur corrected image [0060]. The idea of to filter and image and create and intermediate one, is clearly disclosed by Hiasa.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Hiasa in order to provides an image processing method and the like, each of which can maintain high accuracy and a small data amount, and improve robustness against noises in a neural network (Hiasa [0005]).

Claim 15. The electronic device of claim 9, Lin et al. disclose 
wherein the one or more processors are caused to acquire the plurality of feature representation determination models (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points [0080]) by: 
Lin et al. do not explicitly disclose
generating a plurality of intermediate reference images corresponding to different parts of the reference object, based on the reference image; and 
training the plurality of feature representation determination models, using the plurality of intermediate reference images and the authenticity of the reference image.
However, in the related field of endeavor Hiasa discloses: his embodiment uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]… in the step S402, the generator 303c generates an intermediate blur corrected image from the input image. The information of the Wiener filter that corrects the blurs caused by the aberration and the diffraction of the optical system 302a is called out of the memory 303a and applied to the input image to generate the intermediate blur corrected image [0060]. The idea of to filter and image and create and intermediate one, is clearly disclosed by Hiasa.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Hiasa in order to provides an image processing method and the like, each of which can maintain high accuracy and a small data amount, and improve robustness against noises in a neural network (Hiasa [0005]).

Claim 19. The non-transitory computer-readable storage medium of claim 18, Lin et al. disclose 
wherein determining the plurality of feature representations based on the plurality of sets of key points and the plurality of feature representation determination models comprises: 
determining an area in which one set of the plurality of sets of key points are located, from the image to be detected (read as 12 orbital feature points, 2 eyeball feature points, and 20 lip feature points are identified from the realtime facial image, an eye area can be determined based on the 12 orbital feature points and 2 eyeball feature points [0080]); 
generating an intermediate image based on the area; and 
determining a feature representation of a part corresponding to the one set of key points by applying the intermediate image to the feature representation determination model corresponding to the one set of key points.
However, in the related field of endeavor Hiasa discloses: his embodiment uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]… in the step S402, the generator 303c generates an intermediate blur corrected image from the input image. The information of the Wiener filter that corrects the blurs caused by the aberration and the diffraction of the optical system 302a is called out of the memory 303a and applied to the input image to generate the intermediate blur corrected image [0060]. The idea of to filter and image and create and intermediate one, is clearly disclosed by Hiasa.

Claims 5-6  and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107633204A) in view of Hiasa (US 2020/0285901 A1) and furher in view of Zhang et al. (WO 2019113765 A1 – English translation).

Claim 5. The method of claim 1, Lin et al. do not explicitly disclose 
further comprising: 
generating at least one filtered image by applying at least one filter to the image to be detected; and 
determining an additional feature representation for the image to be detected based on the at least one filtered image and an additional feature representation determination model, wherein the additional feature representation determination model is trained for the at least one filter, using the reference image and the authenticity of the reference image; and 
wherein determining the authenticity of the image to be detected comprises: 
determining a probability that the image to be detected is generated by synthesis based on the plurality of feature representations and the additional feature representation.
However, in the related field of endeavor Hiasa discloses
generating at least one filtered image by applying at least one filter to the image to be detected (read as uses a Wiener filter for the first training image to generate a second training image [0053]); and 
determining an additional feature representation for the image to be detected based on the at least one filtered image (uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]) and an additional feature representation determination model (uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]), wherein the additional feature representation determination model is trained for the at least one filter, using the reference image and the authenticity of the reference image (uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]. Filtering is a way of removing the blur and establishing authenticity to the image.); and 
the combination of Lin et al. and Hiasa does not explicitly disclose
wherein determining the authenticity of the image to be detected comprises: 
determining a probability that the image to be detected is generated by synthesis based on the plurality of feature representations and the additional feature representation.
However, in the related field of endeavor Zhang et al. disclose: due to the image synthesized by the computer, at the edge of the face, the edge of the eye, and the edge of the mouth A large number of spatial hopping occurs in the place where the splicing is performed, and a large amount of high frequency information exists in the frequency domain. Therefore, by determining whether there is high frequency information larger than a preset threshold in the face image information, image information synthesized by the computer can be prevented.
The idea, of setting an authentication threshold  to screen for synthesized images, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Zhang et al. in order to prevent the image synthesized by the computer from being used for payment verification, and to improve the security of payment (Zhang et al.).

Claim 6. The method of claim 5, the combination of Lin et al., Hiasa and Zhang et al. teaches,
wherein the at least one filter comprises a plurality of filters for different frequency ranges, and generating the at least one filtered image (Hiasa: read as the presence and type of the optical low-pass filter, the noise characteristic of the image sensor, the pixel pitch, the ISO speed, the color filter array, the dynamic range, the black level, and the like [0051]) comprises: 
applying one of the plurality of filters to the image to be detected, such that the filtered image generated comprises information of a frequency range corresponding to the one filter (Hiasa: read as the presence and type of the optical low-pass filter [0051]).


Claim 13. The electronic device of claim 9, Lin et al. do not explicitly disclose wherein the one or more processors are caused to further: 
generate at least one filtered image by applying at least one filter to the image to be detected (read as uses a Wiener filter for the first training image to generate a second training image [0053]); and 
determine an additional feature representation for the image to be detected based on the at least one filtered image and an additional feature representation determination model (uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]), wherein the additional feature representation determination model is trained for the at least one filter, using the reference image and the authenticity of the reference image (uses a Wiener filter for the first training image to generate a second training image (an intermediate blur corrected image in the learning phase) in which the blur has been corrected to some extent [0053]. Filtering is a way of removing the blur and establishing authenticity to the image); and 
the one or more processors are caused to determine the authenticity of the image to be detected by: 
determining a probability that the image to be detected is generated by synthesis based on the plurality of feature representations and the additional feature representation.
However, in the related field of endeavor Hiasa discloses
generate at least one filtered image by applying at least one filter to the image to be detected; and 
determine an additional feature representation for the image to be detected based on the at least one filtered image and an additional feature representation determination model, wherein the additional feature representation determination model is trained for the at least one filter, using the reference image and the authenticity of the reference image; and 
the combination of Lin et al. and Hiasa does not explicitly disclose
the one or more processors are caused to determine the authenticity of the image to be detected by: 
determining a probability that the image to be detected is generated by synthesis based on the plurality of feature representations and the additional feature representation.
However, in the related field of endeavor Zhang et al. disclose: due to the image synthesized by the computer, at the edge of the face, the edge of the eye, and the edge of the mouth A large number of spatial hopping occurs in the place where the splicing is performed, and a large amount of high frequency information exists in the frequency domain. Therefore, by determining whether there is high frequency information larger than a preset threshold in the face image information, image information synthesized by the computer can be prevented.
The idea, of setting an authentication threshold  to screen for synthesized images, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Zhang et al. in order to prevent the image synthesized by the computer from being used for payment verification, and to improve the security of payment (Zhang et al.).

Claim 14. The electronic device of claim 13, the combination of Lin et al., Hiasa and Zhang et al. teaches,
wherein at least one filter comprises a plurality of filters for different frequency ranges (Hiasa: read as Wiener filter..low-pass filter…color filter array [0051-0053]), and the one or more processors are caused to generate the at least one filtered image by: 
applying one of the plurality of filters to the image to be detected, such that the filtered image generated comprises information of a frequency range corresponding to the one filter (Hiasa: read as low-pass filter [0051]).

Claims 4, 12  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107633204A – English translation) in view of Zhang et al. (WO 2019113765 A1 – English translation).

Claim 4. The method of claim 1, Lin et al. do not explicitly disclose 
wherein determining the authenticity of the image to be detected comprises: 
determining an authenticity score for a part corresponding to one of the plurality of feature representations; and 
in response to that the authenticity score is lower than a predetermined threshold, determining that the part corresponding to the one feature representation is generated by synthesis.
However, in the related field of endeavor Zhang et al. disclose: due to the image synthesized by the computer, at the edge of the face, the edge of the eye, and the edge of the mouth A large number of spatial hopping occurs in the place where the splicing is performed, and a large amount of high frequency information exists in the frequency domain. Therefore, by determining whether there is high frequency information larger than a preset threshold in the face image information, image information synthesized by the computer can be prevented.
The idea, of setting an authentication threshold  to screen for synthesized images, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Zhang et al. in order to prevent the image synthesized by the computer from being used for payment verification, and to improve the security of payment (Zhang et al.).

Claim 12. The electronic device of claim 9, Lin et al. do not explicitly disclose wherein the one or more processors are caused to determine the authenticity of the image to be detected by: 
determining an authenticity score for a part corresponding to one of the plurality of feature representations; and 
in response to that the authenticity score is lower than a predetermined threshold, determining that the part corresponding to the one feature representation is generated by synthesis.
However, in the related field of endeavor Zhang et al. disclose: due to the image synthesized by the computer, at the edge of the face, the edge of the eye, and the edge of the mouth A large number of spatial hopping occurs in the place where the splicing is performed, and a large amount of high frequency information exists in the frequency domain. Therefore, by determining whether there is high frequency information larger than a preset threshold in the face image information, image information synthesized by the computer can be prevented.
The idea, of setting an authentication threshold  to screen for synthesized images, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Zhang et al. in order to prevent the image synthesized by the computer from being used for payment verification, and to improve the security of payment (Zhang et al.).

Claim 20. The non-transitory computer-readable storage medium of claim 17, Lin et al. do not explicitly disclose wherein determining the authenticity of the image to be detected comprises: 
determining an authenticity score for a part corresponding to one of the plurality of feature representations; and 
in response to that the authenticity score is lower than a predetermined threshold, determining that the part corresponding to the one feature representation is generated by synthesis.
However, in the related field of endeavor Zhang et al. disclose: due to the image synthesized by the computer, at the edge of the face, the edge of the eye, and the edge of the mouth A large number of spatial hopping occurs in the place where the splicing is performed, and a large amount of high frequency information exists in the frequency domain. Therefore, by determining whether there is high frequency information larger than a preset threshold in the face image information, image information synthesized by the computer can be prevented.
The idea, of setting an authentication threshold  to screen for synthesized images, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lin et al. with the teaching of Zhang et al. in order to prevent the image synthesized by the computer from being used for payment verification, and to improve the security of payment (Zhang et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646